DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: each claim recites subject matter, i.e., a spiral or spiral arrangement inside a buffer tube, that was non-elected without traverse and withdrawn from prosecution.  The application cannot reach condition for allowance unless the claim are withdrawn/canceled or the non-elected subject matter are removed from the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1-18, 21, 24, 27, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 10 are amended to require “a random number of optical fiber ribbons is arranged in each layer of the plurality of circular arcs” and Fig. 1 of the original disclosure is cited to support the amendment.
The phrase “random number” suggests the number to be of no specific pattern or purpose.  However, in Fig. 1 of the original disclosure, the number of optical fiber ribbons in each layer decreases gradually from outside in (four on the outer most layer and one on the inner most layer), and the number is clearly determined by the circumferences of each layer as related to a (standard) width of the optical fiber ribbons.  Additionally, there are no explicit support for “random number” as claimed in the specification.  Based on these reasons, the claim amendment fails to comply with the written description requirement.
Allowable Subject Matter
Claims 1, 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, and the objections to the claims.  Prior art fails to disclose arranging a plurality of optical fiber ribbons in layers, wherein the a random number of ribbons is arranged in each layer, when considered in view of the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883